Citation Nr: 0420613	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1954 to April 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

It appears that the veteran has filed an informal claim for 
tinnitus.  The veteran reported that around 1959 he 
experienced an onset of a left ear buzzing, and over time it 
became a bilateral head noise.  A July 2000 report from a 
private physician, Michael E. Bays, D.O., noted that the 
veteran continued to complain of tinnitus, described as a low 
pitched ringing.  Thus, the RO should develop and adjudicate 
the claim accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

The veteran's service medical records are negative for 
complaints of hearing impairment or loss.  According to a 
March 1956 statement, the veteran recounted a truck accident 
where the steering wheel malfunctioned and he went off of the 
road.  An April 1956 separation examination reported the 
veteran's hearing as follows:  Right whispered voice 15/15, 
and left whispered voice 15/15.  There is no service 
treatment report of record recounting the extent of any head 
injury, but an April 1958 VA examination noted that the 
veteran sustained a laceration during the accident as 
evidenced by a scar.  The veteran reported at that 
examination that he did not believe he had fractured his 
skull.  

In a statement filed in August 1973 the veteran reported that 
he had had a concussion after the accident, and was told by a 
military doctor at separation from service that a nerve had 
been severed in his head, which could later impact his 
hearing.  

A June 1980 examination at the Kansas City VA Medical Center 
noted that the veteran had neurosensory bilateral hearing 
loss, and that the veteran asserted he had been in a truck 
accident during service.  The examiner noted that cranial 
nerves II through XII were intact except for the area of the 
scar, and the extraocular muscles were intact.  A physical 
examination revealed that the scar was exquisitely tender to 
touch and there was a slight erythema around it.  The 
examiner's impression noted that hypersensitivity in the left 
forehead cicatrix was of undetermined etiology inasmuch as 
the examiner could not feel a lesion such that would be 
compatible with a neuroma.  It was noted, however, that very 
small neuromas that were not palpable were possible.  The 
veteran reported that he had been told that if the scar were 
ever removed he might obtain relief, but there was a 
probability that a neuroma would return in 6 months to a 
year.  The examiner noted that the other symptoms were more 
likely on a functional nature.  

A September 2000 letter from Dr. Chitsey of the Main Street 
Medical Clinic asserted that the veteran's hearing loss 
occurred and had persisted since the time of his head injury, 
and though it was "difficult to prove" the head injury was 
the exact cause of the hearing loss, the onset at the exact 
time of the injury was fairly convincing.  A January 2001 
statement from Dr. Bays of Branson Ear, Nose and Throat, 
reported the veteran's history:  The veteran was exposed to a 
"significant amount of artillery fire" during his tour of 
duty, and he suffered nerve damage resulting from a head 
injury.  Dr. Branson indicated that an audiological 
evaluation performed in June 2000 revealed a slight to mild 
low frequency hearing loss, sharply sloping to a severe to 
profound sensorineural hearing loss in the mid-to-high 
frequency range, bilaterally.  

During a personal hearing in June 2001, the veteran stated 
that he had not received any treatment for hearing problems 
in the first year after service.  The veteran reported that 
during training at Camp Chaffee he participated in the 
artillery division without the benefit of hearing protection.  

Pursuant to a May 2003 Board remand, the veteran underwent a 
December 2003 VA examination.  The examiner stated that he 
did not believe the veteran's military MOS put him at risk 
for noise induced hearing loss.  That statement, however, is 
not within the examiner's realm of expertise, and as such, 
the veteran should be afforded another VA examination.  The 
assessment should consider whether the veteran's hearing 
loss, based on the veteran's history and all of the medical 
evidence of record, is etiologically related to service due 
to noise exposure, or is the result of a head trauma 
(particularly in light of the 1980 VA examination referencing 
neuromas).  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (recognizing that development of all possible in-
service causes is appropriate).  Separately, the RO should 
explore whether the veteran was exposed to artillery during 
service.  

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA audiology examination for the 
purpose of determining the etiology of 
the hearing loss.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the hearing loss is 
etiologically related to in-service 
events such as artillery exposure or a 
head trauma.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for bilateral hearing loss.  
If the determination of the claim 
remains unfavorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case and provide him 
a reasonable period of time to respond 
before this case is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





